Title: The American Commissioners to the Committee of Secret Correspondence, 6 February 1777
From: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur
To: Committee of Secret Correspondence,Franklin, Benjamin,Dickinson, John,Harrison, Benjamin,Jay, John,Johnson, Thomas


Gentlemen,Paris, Feb. 6. 1777.
Since our last, a Copy of which is enclosed Mr. Hodge is arrived here from Martinique, and has brought safely the Papers he was charged with. He had a long Passage and was near being starved. We are about to employ him in a Service, pointed out by you, at Dunkirk or Flushing. He has delivered us three sets of the Papers we wanted; but we shall want more, and beg you will not fail to send them by several Opportunity’s.
A Private Company has been just formed here, for the Importation of Tobacco, who have made such Proposals to the Farmers general, as induced them to suspend the signing of their Agreement with us, tho’ the Terms had been settled and the writings drawn. It seems now uncertain whether it will be revived or not. The Company have offered to export such goods as we should advise, and we have given them a List of those most wanted. But so changeable are Minds here on occasion of news good or bad, that one cannot be sure that even this Company will proceed. With an Universal Good Will to our Cause and Country, apparent in all Companies, there is mixt an Universal Apprehension that we shall be reduced to Submission, which often chills the purposes of serving us.
The want of intelligence from America, and the Impossibility of contradicting by that means the false news spread here and all over Europe by the Enemy, has a bad Effect on the minds of many who would adventure in Trade to our Ports, as well as on the Conduct of the several Governments of Europe. It is now more than three Months since our B.F. left Philadelphia, and we have not received a single letter of later Date, Mr. Hodge having left that place before him. We are about purchasing some Cutters to be employed as Packets. In the first we dispatch, we shall write more particularly concerning our proceedings here than by these Merchant Ships we can venture to do: For the orders given to sink letters are not well executed: One of our Vessels was lately carried into Gibraltar, being taken by an English Man of War, and we hear there were Letters for us, which the Captain just as he was boarded threw out of the Cabin Window, which floating on the Water were taken up: and a Sloop dispatch’d with them to London. We also just now hear from London (thro’ the Ministry here) that another of our Ships is carried into Bristol by the Crew: who consisting of 8 American Seamen with 8 English, and 4 of the Americans being sick, the other 4 were overpowred by the 8 English, and carried in as aforesaid: The Letters were dispatch’d to Court.
From London they write to us, that a Body of 10,000 Men, chiefly Germans, are to go out this Spring, under the command of Genl. Burgoyne, for the invasion of Virginia and Maryland. The opinion of this Court founded on their advices from Germany is, that such a number can by no means be obtained: but you will be on your guard. The Amphitrite and the Seine from Havre, and the Mercury from Nantes, are all now at Sea laden with Arms, Ammunition, brass Field Pieces and Stores, Cloathing, Canvas &c. which if they safely arrive will put you in a much better Condition for the next Campaign than you were for the last. Some excellent Engineers and Officers of Artillery will also be with you pretty early: Also some few for the Cavalry. Officers of Infantry of all Ranks have offered themselves without Number. It is quite a Business to receive the Applications and refuse them. Many are gone over at their own Expence, contrary to our advice: to some few of these who were well recommended we have given Letters of Introduction.
The Conduct of our General in avoiding a decisive action is much applauded by the Military People here, particularly, Marshals Maillebois, Broglio, and D’Arcy; M. Maillebois has taken the pains to write his Sentiments of some particulars useful in carrying on our War, which we send enclosed.
But that which makes the greatest Impression in our Favour here, is the prodigious success of our armed Ships and Privateers. The Damage we have done their west India Trade has been estimated in a Representation to Lord Sandwich by the Merchants of London, at £1,800,000 Sterling, which has raised Insurance to 28 Per Cent, being higher than at any time in the last War with France and Spain. This mode of exerting our Force against them should be pushed with Vigour. It is that in which we can most sensibly hurt them: and to secure a continuance of it we think one or two of the Engineers we send over may be usefully employ’d in making some of our Ports impregnable. As we are well informed that a number of Cutters are building to Cruise in the W. Indies against our small Privateers, it may not be amiss we think, to send your larger Vessels thither, and ply in other Quarters with the small ones.
A fresh misunderstanding between the Turks and Russia, is likely to give so much employment to the Troops of the latter, as that England can hardly expect to obtain any of them. Her malice against us is however so high at present, that she would stick at no Expence to gratify it. The New England Colonies are, according to our best information, destined to Destruction, and the rest to Slavery under a Military government. But the Governor of the World sets Bounds to the Rage of Men, as well as to that of the Ocean.
Finding that our Residence here together is nearly as expensive as if we were separate; and having Reason to believe that one of us might be useful at Madrid, and another in Holland, and some Courts farther northward, we have agreed that Mr. Lee go to Spain, and either Mr. Dean or myself to the Hague. Mr. Lee sets out tomorrow having obtained Passports, and a Letter from the Spanish Ambassador here to the Minister there. The Journey to Holland will not take place so soon: The particular Purposes of these Journeys we cannot prudently now explain.
It is proper we should acquaint you with the behavior of one Nicholas Davis, who came to us here pretending to have served as an Officer in India, to be originally from Boston, and desirous of returning to act in defence of his Country, but thro’ the loss of some Effects coming to him from Jamaica and taken by our Privateers, unable to defray the Expence of his Passage. We furnish’d him with 30 Louis, which was fully sufficient; but at Havre just before he sailed he took the Liberty of Drawing on us for near 40 more which we have been obliged to pay. As in order to obtain that Credit, he was guilty of several Falsities, we now doubt his ever having been an Officer at all. We send his note and Draft, and hope you will take proper care of him. He says his Father was a Clergyman in Jamaica. He went in the Seine, and took Charge of two Blankets for Mr. Morris.
We hope your Union continues firm, and the Courage of our Countrymen unabated. England begins to be very jealous of this Court; and we think with some reason. We have the Honour to be with sincere Esteem Gentlemen, Your most obedient and most humble Servants
B FranklinSilas DeaneArthur Lee
 
Notation: Franklin Deane Lee To the Comtee Feb 6. 1777
